Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(1) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 102 to Registration Statement No. 2-22019 on Form N-1A of our reports dated October 15, 2008, relating to the financial statements and financial highlights of Eaton Vance Growth Trust, including the Funds and Portfolios listed on attached Schedule A, appearing in the Annual Report on Form N-CSR of Eaton Vance Growth Trust for the year ended August 31, 2008, and to the references to us under the headings Financial Highlights in each Prospectus and Independent Registered Public Accounting Firm in each Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts December 22, 2008 SCHEDULE A Fund Report Date Fund October 15, 2008 Eaton Vance Asian Small Companies Fund October 15, 2008 Asian Small Companies Portfolio October 15, 2008 Eaton Vance Global Growth Fund October 15, 2008 Global Growth Portfolio October 15, 2008 Eaton Vance Greater China Growth Fund October 15, 2008 Greater China Growth Portfolio October 15, 2008 Eaton Vance Multi-Cap Growth Fund October 15, 2008 Multi-Cap Growth Portfolio October 15, 2008 Eaton Vance Worldwide Health Sciences Fund October 15, 2008 Worldwide Health Sciences Portfolio
